Citation Nr: 0502145	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  99-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a dysthymic 
disorder with a somatoform disorder and chronic fatigue 
syndrome, currently evaluated as 30 percent disabling. 

2.  Entitlement to a rating in excess of 20 percent for 
fibromyalgia, on appeal from the initial grant of service 
connection. 

3.  Entitlement to an increased rating for arachnoid cyst, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for seborrheic 
psoriasis, on appeal from the initial grant of service 
connection. 

5.  Service connection for residuals, indolent bacteremia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In August 2001, a videoconference hearing was held before a 
Veterans Law Judge who has since retired.  The veteran was 
provided with notice of this fact in August 2004.  In 
September 2004, the veteran indicated that he did not wish an 
additional hearing.  The undersigned will take into 
consideration the testimony provided by the veteran at the 
hearing held before the Board.

In January 2002, the Board remanded this case to the RO for 
additional development.  At that time, the issue of 
entitlement to a rating in excess of 10 percent for 
fibromyalgia, prior to August 5, 1999, on appeal on the 
initial grant of service connection, was before the Board.  
However, in September 2003, the RO granted the veteran a 20 
percent evaluation, effective from the date of service 
connection in March 1998.  Accordingly, the issue of 
entitlement to a rating in excess of 10 percent for 
fibromyalgia, prior to August 5, 1999, is not now before the 
Board.  The Board will address the claim of entitlement to a 
rating in excess of 20 percent for fibromyalgia, on appeal 
from the initial grant of service connection.

For reasons expressed below, the issue of entitlement to 
service connection for residuals, indolent bacteremia, is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1. The veteran's dysthymic disorder with a somatoform 
disorder and chronic fatigue syndrome is manifested by a 
depressed mood causing social and occupational deficiencies 
in most areas.

2. The objective medical evidence is against a finding that 
the veteran's fibromyalgia is constant, or nearly so, and 
refractory to therapy.

3.  The arachnoid cyst of the left temporal lobe is a benign 
growth causing no residual disability.  

4.  The seborrheic psoriasis involves less than 5 percent of 
the veteran's entire body, does not cause disfigurement, and 
has required no more than topical therapy during the past 12-
month period.  


CONCLUSIONS OF LAW

1. The veteran's dysthymic disorder with a somatoform 
disorder and chronic fatigue syndrome is 70 percent disabling 
pursuant to the schedular criteria.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2004).

2.  The criteria for a disability rating above 20 percent for 
fibromyalgia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2004).

3.  The criteria for a disability rating above 10 percent for 
arachnoid cyst have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 38 C.F.R. § 4.214(a), Diagnostic Code 8003 
(2004).

4.  The criteria for a compensable rating for seborrheic 
psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7816 (as in 
effect prior to August 30, 2002, and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background.

On VA examination in March 1996, the veteran noted that he 
had been diagnosed with chronic fatigue syndrome 
approximately 18 months ago.  The veteran complained of 
constant fatigue as well as soreness.  The veteran was 
unemployed, but spent his day doing a taxidermy business, at 
home, full time.  The veteran slept 8 to 9 hours per night 
and rides a bicycle or walks every other day.  At this time, 
the veteran's diagnoses included chronic fatigue syndrome, 
alleged, with a normal examination.  A history of an 
arachnoid cyst in the left posterior portion of the brain 
with no neurologic deficits detected on examination was also 
reported.  Psychiatric diagnoses included a learning 
disorder, not otherwise specified.

On VA examination in April 1998, the veteran was indicated to 
be fully developed, well nourished, and in no acute distress.  
Following neurological examination, the examiner noted a left 
temporal arachnoid cyst that was found incidentally in 1995 
and which was currently asymptomatic.  Neurological 
examination was within normal limits.

On VA psychiatric evaluation in April 1998, the psychiatric 
diagnoses included a dysthymic disorder and an 
undifferentiated somatoform disorder, previously diagnosed as 
psychological factors affecting his physical condition.  An 
anxiety disorder was not found.  The veteran's global 
assessment of functioning (GAF) was found to be 58.  On 
examination, there was found to be considerable somatic 
preoccupation.  The predominant mood was one of depression 
but affect was found appropriate to content.  The veteran's 
though processes and associations were logical in type and no 
loosening of association was noted, nor was there any 
confusion.  No gross impairment of memory was observed and 
the veteran was oriented in all spheres.

In a June 1998 statement, the veteran's brother indicated 
that the veteran was suffering from Gulf War syndrome and was 
very sick.  He indicated at this time that the veteran could 
not work.  It was also reported that working outside, exposed 
to heat and sun for normal amounts of time, will send the 
veteran to bed in pain for at least the next two days to two 
weeks, if not more.

On VA examination in September 1999, the veteran began the 
examination by denying any mental health problems and 
specifically denying any anxiety or depression.  Following 
examination, no psychiatric disorder or condition was found.

On VA examination in September 1999, the examiner noted that 
he reviewed the veteran's claims folder and examined him in 
July of 1998.  It was noted that the veteran had an 
established diagnosis of fibromyalgia.  It was noted that all 
joints had been X-rayed in 1998 and were normal.  A normal 
range of motion in all joints was also indicated.  Physical 
examination at this time revealed tenderness on palpitation 
along the spinous processes of the lumbar vertebrae and the 
cervical vertebra.  The peripheral joints were not swollen.  
He had normal range of motion of every joint that could be 
tested.  Normal ranges of motion in all parameters of the 
spine were also indicated and there was no muscle swelling or 
weakness.  The examiner's impression was fibromyalgia, as 
previously documented.

In February 1998, "E.S.H.", M.D., stated that the veteran 
was very sick.  It was noted the veteran's illness had been 
aggravated by service in Desert Storm.  It was also noted 
that because of his acquired neurological disability, his 
significant cognitive loss, and because of his dyslexia, 
experts were of the opinion that it would be difficult if not 
impossible to accurately assess a change in his patho-
physiologic status.  It was noted that the veteran had a 
preexisting arachnoid cyst in the temporal lobe.  Whether or 
not this preexisting entity was aggravated by a bacteremia 
was the subject for speculation.

On VA examination in January 2000, the veteran complained of 
having chronic fatigue since his service in the Gulf.  
Physical examination was essentially negative.  The examiner 
noted a history of chronic fatigue, but no disease was found.

At a hearing held before the Board in August 2001, the 
veteran described how his service-connected conditions 
affected him on a day-to-day basis.  He indicated that he was 
tired all the time and had a lack of motivation.  He reported 
that pain medication did help at some times, but made him 
less able to do anything at other times.  He attributed his 
depression mostly to the fact that he could not do things he 
used to do.  The veteran noted being fatigued at all times.  
He did not specifically describe any disability related to 
his temporal cyst.  With regard to his skin condition, he 
testified that the longer he is out in the sun, the sicker he 
gets.  He reported that he gets blisters on his elbows and 
all over his hands.  He also appeared to note itching.

Following the hearing held before the Board, the Board 
remanded this case to the RO in January 2002 specifically to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA).

In June 2002, the veteran was provided a detailed statement 
from the RO regarding VA's duty to notify him about his 
claim, VA's duty to assist him to obtain evidence regarding 
his claims, what must the evidence show to establish 
entitlement, what additional information or evidence the RO 
still needed from him, and what he could do to help with his 
claim.  

In a July 2002 statement, it was indicated that the veteran 
was in continuous pain from the back of his head and down the 
back of his arms and legs.  It was noted that the veteran was 
suffering from continuous fatigue and sensitive skin (to 
sunlight).  It was also reported that the veteran suffered 
from short-term memory loss and an inability to concentrate 
and that he is susceptible to colds and suffers continuous 
sinus infections.


Based on information obtained by the veteran, the RO 
underwent an extensive effort to obtain medical records in 
support of the veteran's claims.  Additional medical records 
were obtained.  An outpatient treatment record dated in June 
of 2002 indicates that the veteran's musculoskeletal 
condition was normal and had not changed since his last 
examination.  

In addition, at the request of the Board, extensive records 
from the Social Security Administration (SSA) were obtained.  
Most of these records are copies of VA medical reports.  SSA 
records indicate that the veteran has been found to be 
totally disabled due to a mood disorder.  Significantly, no 
secondary diagnosis was established.

Within a mental evaluation held in November 1999, the veteran 
reported severe symptoms as the result of Gulf War Syndrome.  
The symptoms included severe muscle aches and joint pain 
resulting in extreme difficulty with mobility, short-term 
memory loss, poor concentration, blood disease with 
infections, severe rashes, skin problems, depression, 
fatigue, fibromyalgia, constant sinus problems, and irritable 
bowel syndrome.  Following an evaluation of the veteran, the 
examiner noted that there was no evidence of exaggeration or 
malingering.  It was stated that the veteran was open and 
honest during the interview.  The examiner stated, in 
pertinent part:

As with other Gulf War Veterans Claimant 
has been enable [sic] to secure adequate 
recognition and financial assistance from 
the military.  He has had his status 
adjusted several times to different 
levels of disability percentage.  Due to 
his physical condition he needs 
housekeeping assistance.  Although the 
brain tumor may have existed prior to 
military service all other symptoms have 
occurred during and after Gulf War 
service and have become increasingly 
debilitating.

Within the SSA's Office of Hearing and Appeals determination 
regarding the veteran, it was indicated that the veteran had 
significant limitations in his capacity in interacting 
appropriately with others, understanding and carrying out 
most job instructions, tolerating the routine stress of a 
work environment, and completing a normal work week due to 
deficiencies in concentration, persistence, and pace.  It was 
reported the veteran had severe chronic fatigue syndrome and 
a mood disorder.  The veteran was found "disabled," as 
defined within the Social Security Act.

On examination in July 1999, the veteran stated that his pain 
started in 1990 while serving in the military in the Gulf 
War.  At present, his pain was indicated to be a 7 out of a 
possible range of 1 through 10.  The worst pain he gets is a 
10.  The veteran stated that his pain was located in his back 
and neck.  Examination of the back revealed some pain with 
flexion, extension and rotation of the cervical spine.  
General tenderness along the posterior spine and musculature, 
as well as over the interspaces between C5 and T2, were also 
noted.  Examination of the lumbar spine revealed pain to 
palpitation at L3-4, L4-5 and L5 - S1 interspaces, as well as 
the facet joints in these areas.  There was pain with flexion 
and extension and twisting motion.  The evaluated impression 
indicated Gulf War Syndrome and degenerative disc disease of 
the cervical and lumbar spine.  

On examination in June 2001, the veteran noted that he had 
been treated in a hospital for psychological or emotional 
problems once and as an outpatient or as a private patient on 
one other occasion.  The veteran reported having experienced 
psychological or emotional problem on 14 days during the past 
30 days.  The veteran reported experiencing serious 
depression, serious anxiety or tension, and trouble 
understanding, concentrating or remembering.

Additional outpatient treatment records were obtained by the 
RO, including a June 2002 office visit in which the veteran 
was noted to be facing a jail sentence and wanted a check-up 
on his fibromyalgia.  The veteran's musculoskeletal system 
was found to be essentially normal.  The veteran's general 
appearance was indicated to be in no acute distress.  

At the request of the Board, the veteran underwent a series 
of VA examinations to determine the nature and extent of his 
service-connected disorders.  On a VA psychiatric evaluation 
in October 2002, the examiner noted that he had had the 
opportunity to review the claims folder.  The veteran's mood 
was found to be moderately depressed and his affect was 
appropriate to content.  The veteran's thought processes and 
associations were logical and tight, and no loosening of 
associations was noted, nor was any confusion indicated.  No 
gross impairment in memory was observed, and the veteran was 
oriented in all spheres.  Hallucinations were not complained 
of and no delusional material was noted during the 
examination.  The veteran's insight was considered somewhat 
limited but his judgment was considered adequate.  The 
veteran was diagnosed with a depressive disorder.  A GAF of 
55 was indicated.

On VA examination in October 2002, the veteran noted that he 
had been on Social Security disability and states that 
limiting his activities helps his symptoms more than anything 
else.  Following physical examination, the diagnoses 
indicated fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome.  With regard to questions raised by 
the Board, the examiner responded that the veteran did have 
chronic fatigue and a history and physical findings 
consistent with fibromyalgia and that he has multiple tender 
spots, bilaterally, along with insomnia.  The veteran has 
improved some with therapy but continues to have a lot of 
symptoms and has found that inactivity will relieve his 
symptoms better than anything.  It was noted that the veteran 
had a wide spread of musculoskeletal pain and tenderness.

On VA evaluation in October 2002 regarding the veteran's 
skin, it was noted the veteran's chart was reviewed in depth.  
Dermatological examination revealed minimal disease behind 
the ears.  There was no evidence of scaling or erythema 
behind his ears.  The evaluator's impression indicated 
sebopsoriasis with no clinical evidence on the day of the 
examination.  It was noted the veteran was "clear" on 
physical examination today.

With regard to the veteran's fibromyalgia, chronic fatigue 
syndrome, and the arachnoid cyst, an additional evaluation 
was held in October 2002.  The veteran's pain and tenderness 
were again noted.  Physical examination revealed fairly good 
range of motion.  Sensory examination was normal to pinprick 
and proprioception.  The examiner stated, in pertinent part:  

The patient does indeed have diffuse pain 
syndrome with multiple tender spots 
consistent with fibromyalgia.  He also 
does have some fatigue and certainly this 
can be part of the fibromyalgia.  He also 
has some intermittent depression.  He 
does have an arachnoid cyst on imaging in 
the left temporal in Sylvian fissure 
area.  This is congenital in origin and 
virtually never causes any problems.

Additional medical records were obtained regarding outpatient 
treatment of the veteran's psychological disorder.  The 
veteran's difficulties were reported.

The veteran's representative submitted written argument in 
June 2004.  In August 2004, the veteran was notified that the 
Board no longer employed the Veterans Law Judge who conducted 
his hearing.  In a September 2004 response, the veteran 
indicated that he did not want an additional hearing.

II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2004) (general rating considerations; essentials of 
evaluative ratings).  Specific schedular criteria will be set 
forth where appropriate below.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  See 38 
C.F.R. § 4.21 (2004).

Regarding the assignment of diagnostic codes, the assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Beyond the above, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, as in the case here with respect to the 
fibromyalgia and seborrheic psoriasis, both on appeal from 
the initial grant of service connection, it was possible for 
a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

III.  Evaluation of Service-Connected Disabilities at Issue

A. Dysthymic Disorder with a Somatoform Disorder and Chronic 
Fatigue Syndrome

The veteran's service-connected dysthymic disorder with 
somatoform disorder and chronic fatigue syndrome is rated 
under Diagnostic Code 9434 (major depressive disorder).  It 
is important to note that evaluating the veteran's condition 
under Diagnostic Code 9421 (somatization disorder) or 9422 
(pain disorder) would provide no additional compensation to 
the veteran as all of these disorders are evaluated under the 
same criteria: the General Rating Formula for Mental 
Disorders.  In evaluating all of the diagnostic codes 
assigned by the RO, the Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the veteran has not requested or even 
suggested that another diagnostic code should be used.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2004).

The General Rating Formula for Mental Disorders  reads as 
follows:

100% Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

50% Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10% Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.

In reference to the GAF scores reported, the Board notes that 
GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e.g., largely incoherent or 
mute).  A score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others or there 
is persistent inability to maintain minimal personal hygiene 
or serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes).  

At the onset of the Board's discussion, it must be noted that 
examiners appear to have commented on the existence of 
physical symptoms that have been related to the anxiety the 
veteran experiences from his service-connected condition.  In 
this regard, it is important to note that the veteran is 
currently service connected for a somatoform disorder, a 
dysthymic disorder, and chronic fatigue syndrome.  The 
Board's discussion in this regard will be limited to the 
psychiatric symptoms that have been described by the veteran 
and identified by health care providers.

Crucial to the Board's determination is the medical evidence 
described above.  This medical evidence, which is extensive, 
describes an individual who is troubled by a severe service-
connected psychiatric disorder.  It appears from the evidence 
of record that the veteran's psychiatric condition has been 
manifested by a chronically depressed mood and difficulty in 
adapting to stressful circumstances (including work or 
worklike settings).  The veteran's psychiatric disorder was 
the primary basis of the SSA determination that the veteran 
is unemployable at this time.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, while a SSA decision 
is not controlling for purposes of VA adjudications, the 
decision is "pertinent" to a veteran's claim.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  

The Board has also reviewed the GAF scores documented in the 
veteran's medical records.  These GAF scores range closer to 
the "serious" level of impairment.  The most common score 
is in the mid-fifties, which would indicate moderate, rather 
than a serious, level of disability.  The November 1999 
assessment for SSA purposes contains a GAF of 40, however, 
and a treatment note in August 2002 contains a GAF of 31.

The evidence, taken as a whole, persuades the Board that the 
veteran's psychiatric condition has caused impairment that 
would be described as significant with respect to both social 
and occupational deficiencies in most areas and, accordingly, 
finds that a 70 percent rating is warranted.  In this regard, 
the Board accords significant probative value to the most 
recent VA examinations, which appear to describe an 
increasing level of disability caused by the veteran's 
psychiatric disorder.

In this regard, the Board must note that the veteran is 
currently incarcerated.  The Board has taken into 
consideration the fact that the veteran may be exaggerating 
his condition to obtain additional VA compensation.  In this 
regard, the Board must note that several examiners have 
indicated that the veteran is not malingering.  Further, the 
veteran's psychiatric symptoms have been fairly consistent 
over a period of time.  This is clearly indicated within the 
outpatient treatment records cited above.  Moreover, the 
Board accords significant probative value to the more recent 
VA outpatient treatment reports.  In short, the Board 
believes that the evidence of record demonstrate the 
disability picture more closely approximates that of a 70 
percent rating.  See 38 C.F.R. § 4.7 (2004).

The Board further concludes, for reasons stated immediately 
below, that the preponderance of the evidence is against an 
evaluation greater than 70 percent for the veteran's acquired 
psychiatric disorder.  The evidence does not show such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, or own occupation or name.  The 
veteran's own contentions would not support the conclusion 
that he suffers from such a disorder.

In determining that a 100 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
and on the medical evidence of record.  As to the former, the 
veteran himself does not appear to endorse symptoms of the 
overall severity required for a 100 percent rating.  In 
addition, the clinical findings reported and discussed above 
are generally consistent in not describing impairment of 
thought processes required for the assignment of a 100 
percent rating, and the veteran himself does not appear to 
contend that his thought processes are impaired to that 
extreme.  Moreover, there are no documented instances of 
neglect to self care, and the evidence on the whole does not 
reflect symptoms demonstrating a gross psychiatric impairment 
in thought processes or communication, persistent delusions 
or hallucinations, inappropriate behavior, persistent danger 
of hurting self or others, disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name have not been documented. 

The Board is of course cognizant of the provisions of 38 
C.F.R. § 4.21 (2004) (which indicates that it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases).  See also Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) (criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating).  An overview of the veteran's 
reported symptomatology, in the Board's judgment, does not 
disclose symptoms of such level of severity as to approximate 
total social and industrial impairment.  Indeed, the veteran 
himself does not appear to contend impairment at such a 
profound level, and there is nothing in the appellate record 
that demonstrates that the veteran is impaired to such a 
degree that he is totally impaired occupationally and 
socially.

The GAF scores described above further support the Board's 
conclusion.  The medical reports show that these scores 
ranged mostly in the mid-50's.  In reviewing the evidence, 
the Board finds that a fair number of the veteran's GAF 
scores fall in the range of what is characterized as serious 
symptoms.  However, the 70 percent rating, which the Board 
has assigned, contemplates precisely such symptoms, which are 
productive of compensates deficiencies in most areas of 
occupational and social impairment.

In short, the evidence supports the assignment of a 70 
percent rating.  For reasons expressed above, the Board does 
not believe that the rating criteria for a 100 percent 
schedular rating have been met, and a preponderance of the 
evidence is against the claim on that point.  The matter of 
the veteran's entitlement to an increased disability rating 
on an extraschedular basis will be discussed below. 

B.  Fibromyalgia

The Rating Schedule provides that fibromyalgia with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that requires continuous 
medication for control warrants a 10 percent rating.  When 
the symptoms of fibromyalgia are episodic, with the 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but are present more 
than one-third of the time, a 20 percent rating is assigned.  
A 40 percent rating, the highest available under this code, 
requires evidence that the fibromyalgia is constant, or 
nearly so, and refractory to therapy.  Widespread pain means 
pain in both the left and right sides of the body that is 
both above and below the waist, and that affects both axial 
skeleton (i.e. cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (including note) (2004).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this case, 
however, the Board finds that the veteran does not meet the 
requirements of a 40 percent evaluation under Diagnostic Code 
5025.  While the veteran has frequent complaints, it is 
important to note that the Board may not evaluate the same 
manifestation under different diagnostic codes.  See 
38 C.F.R. § 4.14 (2004).  Therefore, the Board cannot use 
manifestations associated with the veteran's service-
connected psychiatric disorder and use them as a basis to 
award the veteran a higher evaluation for his service-
connected fibromyalgia.  

The Board must also find that the medical evidence of record 
does not support a finding that the veteran is entitled to an 
increased evaluation for fibromyalgia.  VA examinations in 
October 2002 and at other times do not indicate that the 
requirements of a 40 percent evaluation are met; rather, they 
supply negative evidence against this claim.  Even if the 
veteran's complaints of pain are constant, the treatment 
records do not describe his fibromyalgia as refractory to 
therapy, which has included medication and conditioning 
activities.  Notably, private medical records dated during 
2002 contain findings that were essentially unchanged from 
examination to examination, although the veteran reported 
initially that he had seen improvement and then, when seen 
before his incarceration, he reported that the medications 
were not working and that his fibromyalgia had deteriorated 
despite treatment.  His subjective assessment of his 
condition is not reflected in the objective findings reported 
in the private treatment records or in VA records of 
examination and treatment.

Moreover, as noted above, the veteran's complaints of pain 
cannot be the basis for both the rating for somatoform 
disorder and for fibromyalgia.  While the veteran has 
difficulties with pain, these difficulties are considered 
within the veteran's service-connected psychiatric disorder 
and are the primary basis for the award of the 70 percent 
evaluation for the psychiatric disorder and the current 20 
percent evaluation for fibromyalgia.  Without taking into 
consideration the veteran's complaints of pain associated 
with his somatoform disorder and his fibromyalgia, the 
current evaluations could not be justified.  VA examinations 
in September 1999 and at other times would also support this 
determination.  Accordingly, the Board finds no basis for an 
increased evaluation for this disorder.

C.  Arachnoid Cyst of the Left Temporal Lobe

The disability due to an arachnoid cyst has been evaluated 
under 38 C.F.R. § 4.214(a), Diagnostic Code 8003 under 
organic diseases of the central nervous system.  Under the 
criteria applicable for assignment of disability evaluations 
for benign brain tumors, a new benign tumor growth of the 
brain will be assigned a minimum rating of 60 percent.  The 
minimum rating for residuals of a benign growth is a 10 
percent evaluation.  

In this case, the Board finds no basis for awarding the 
veteran a higher disability evaluation for arachnoid cyst.  
Extensive medical records have indicated the minimal nature 
of the disability that may be attributable to this arachnoid 
cyst.  There is little objective, if any, evidence of any 
disability attributable to the arachnoid cyst.  Nonetheless, 
the minimum rating to be assigned under Diagnostic Code 8003 
is 10 percent.  

The Board has noted the veteran's complaints associated with 
this disorder, however, the objective medical evidence fails 
to indicate an increased evaluation is warranted.  The Board 
has considered other diagnostic codes in evaluation of this 
disorder, as required under Diagnostic Code 8003, which 
indicates that the Board should rate the residuals of this 
condition.  However, the Board finds no basis to assign a 
higher disability evaluation.  The VA examination of October 
2002, indicating that this condition "virtually never causes 
any problems" clearly supports this decision.  The Board 
must find that the examinations cited above clearly provide 
negative evidence against the veteran's claim.

D.  Seborrheic Psoriasis.

This condition has been evaluated under Diagnostic Code 7816 
(psoriasis).  The Board initially notes that, effective 
August 30, 2002, a new regulation was promulgated concerning 
rating for skin disorders.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  In the supplemental statement of the case 
issued in September 2003, the veteran was provided the new 
criteria for the evaluation of his skin disorder.  Prior to 
this time, the veteran had been evaluated under the old 
criteria by the RO.  The Board therefore finds that the 
veteran will not prejudiced by the Board's adjudication of 
this claim at this time.  The Board further notes that the 
changed regulation may not be applied prior to the effective 
date.  See 38 U.S.C.A. § 5110(g) (West 2002).


Psoriasis is listed under 38 C.F.R. § 4.118, Diagnostic Code 
7816.  Under the criteria as in effect prior to August 30, 
2002, unless otherwise provided, the Board is to rate Codes 
7807 through 7819 as eczema, depending upon the location, 
extent, and repugnance or otherwise disabling character or of 
manifestations.  Under Diagnostic Code 7806, eczema is rated 
10 percent disabling with exfoliation, exudation or itching 
which involves an exposed surface or an extensive area.  A 30 
percent rating is warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating requires ulcerations or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or the condition is exceptionally repugnant.  

Under the provisions of the rating schedule effective August 
30, 2002, a 30 percent evaluation is assignable for psoriasis 
of 20 percent to 40 percent of the entire body or 20 percent 
to 40 percent of the exposed areas affected, or when systemic 
therapy such as corticosteroids or other immunoappressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
In addition, psoriasis may be treated as disfigurement of the 
head, face, or neck or scars under the correspondent 
Diagnostic Code, depending on predominant disability under 
Diagnostic Code 7816.

The Board finds that preponderance of the evidence is against 
the assignment of a compensable rating for this disorder.  
This determination is supported by the most VA examination in 
October 2002.  The examiner noted that he had reviewed the 
chart in depth.  "Minimal" disease behind the ears was 
noted, and there was no clinical evidence of sebopsoriasis.  
The outpatient treatment records and VA examination reports 
prior to this date, which clearly indicate the minimal nature 
of this disorder, are consistent with this examination 
report.  Accordingly, a compensable evaluation for this 
disorder is denied.

E.  General Considerations 

In this case, the preponderance of the evidence supports a 
finding that the veteran's service-connected acquired 
psychiatric disorders are the basis of many of the veteran's 
complaints.  Without objective manifestations that would 
support a higher rating for either the fibromyalgia or the 
arachnoid cyst, the record does not support the conclusion 
that the veteran should be awarded higher disability 
evaluations for these service-connected physical conditions.

In deciding the veteran's claims for higher evaluations for 
fibromyalgia and for seborrheic psoriasis, the Board has 
considered Fenderson and whether the veteran is entitled to a 
higher rating for separate periods based on the facts found.  
The Board, however, does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts.  The evidence of record for the 
entire period in question supports the conclusion that he is 
not entitled to increased compensation during any limited 
time period within this period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) regarding all claims.  However, there is no 
competent evidence that any of the disorders at issue cause 
"marked" interference with employment or require frequent 
hospitalizations or otherwise produce impairment suggesting 
extraschedular consideration is indicated.

IIV.  Duties to Notify and Assist

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  
Through the November 2002 and June 2002 letters from the RO 
to the veteran regarding his claims, the multiple statements 
of the case, supplemental statements of the case, and 
hearings held before both the RO and the Board, the RO 
notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that had been 
considered in connection with his appeal, and the basis for 
the denial of his claims.  Consequently, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence necessary to support his claims, and has been 
afforded ample opportunity to submit such evidence.   

The Board finds that the RO's letters to the veteran, along 
with other communications issued by the VA to the veteran, 
satisfy the statutory and regulatory requirement that VA 
notify the claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and that a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) before an initial 
unfavorable decision is issued.  Section 3(a) of the VCAA 
(also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim; this notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  

In Pelegrini II, the Court appears to have held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the Board finds that multiple letters from the 
RO to the veteran have fulfilled the requirements of the 
Court in Pelegrini II.  It appears that all elements required 
for proper notice under the VCAA, to include the "fourth 
element" as set forth in the Pelegrini, has been satisfied.  
For example, within the VCAA notice letter of June 2002, the 
veteran was asked to provide the names of the person, agency, 
or company who has relevant records.  In this regard, and in 
any event, an opinion by the General Counsel's Office held 
that the Pelegrini Court's discussion of the "fourth 
element" was obiter dictum and was not binding on VA.  
VAGCOPPREC 1-2004 (February 24, 2004).  

As noted in Pelegrini, the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  The Board acknowledges that the June 2002 letter was 
sent to the veteran after the RO's March 1998 and October 
1999 decisions that are the basis for this appeal.  In this 
case, however, these unfavorable RO decisions were already 
decided - and appealed -- by the time the VCAA was enacted.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the Section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  It 
is important to note that the Board specifically remanded 
this case to the RO in order to meet the requirements of the 
VCAA.  Following this remand, additional VA examinations were 
undertaken, further meeting the requirements of the duty to 
assist.  Extensive evidence has been obtained by the RO, 
including Social Security reports, VA outpatient treatment 
records, and medical evidence cited by the veteran.  
Accordingly, the Board finds that the VA has met the duty to 
assist.


ORDER

Entitlement to an increased rating for a dysthymic disorder 
with a somatoform disorder and chronic fatigue syndrome to 70 
percent is granted, subject to the regulations governing 
payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for 
fibromyalgia is denied.

Entitlement to an increased rating for an arachnoid cyst is 
denied.

Entitlement to a compensable rating for seborrheic psoriasis 
is denied.


REMAND

the Board finds that the issue of entitlement to service 
connection for "residuals, indolent bacteremia" is before 
the Board on appeal.  Service connection for this disorder 
was denied in April 2000.  The veteran was so notified in May 
2000 and filed his notice of disagreement in that month.  A 
statement of the case was issued in October 2000 and a 
substantive appeal was received in April 2001.  The record 
contains a notation, dated July 2001, that indicates the 
veteran's claim had been denied as not well grounded and that 
a "new" decision would be made in the veteran's claim.  It 
appears that before this was done the case was sent to the 
Board to address the issues cited above.  The record does not 
show that any further action has been taken on this claim.

At the hearing held before the Board in August 2001, no 
reference was made to this issue.  Notwithstanding, in light 
of the substantive appeal of April 2001, this issue is now 
before the Board, unless the veteran wishes to withdraw this 
issue, in writing.  

The Board must find that the RO has failed to provide the 
veteran with notice meeting the requirements of the VCAA 
regarding this issue.  Accordingly, this matter is hereby 
REMANDED to the RO via the AMC, for the following actions:

1.  The RO should furnish the veteran a 
letter giving notification of the VCAA 
and the duties to notify and assist 
imposed thereby, specifically for the 
claim of service connection for residuals 
of indolent bacteremia, unless the 
veteran withdraws this appeal in writing.  
The letter should include the following: 
(1) the evidence that is needed to 
substantiate the claim; (2) the evidence, 
if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the 
claimant; and (4) a request by the VA 
that the claimant provide any evidence in 
the claimant's possession that pertains 
to this claim. 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental 
statement of the case (to include 
citation to additional legal authority 
considered, and all clear reasons and 
bases for the RO's determinations), and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


